     Case 3:20-cv-00409-CRS Document 6 Filed 07/16/20 Page 1 of 2 PageID #: 20




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

LYNELL WILLIS JR.                                                                       PLAINTIFF

v.                                                       CIVIL ACTION NO. 3:20-CV-409-CRS

UNIVERSAL RECORDS                                                                    DEFENDANT

                          MEMORANDUM OPINION AND ORDER

        This is a pro se action initiated by Plaintiff Lynell Willis, Jr. Upon review of Plaintiff’s

application to proceed without prepayment of fees, the Court finds that Plaintiff makes the

financial showing required by 28 U.S.C. § 1915(a). Accordingly, IT IS ORDERED that the

application (DN 4) is GRANTED.

                                                  I.

        Plaintiff completed a Court-supplied civil complaint form. He names Universal Records

as the Defendant in this action. On the form, he states that the basis for federal-question

jurisdiction is: “Money Loitering, Harassment/Stalking F.B.I. United States Marshall (self)

kidnap as well.” Under the “Amount in Controversy” section he writes: “Business close, full

production of albums, incarceration, reimbursement of money for works 15K, incarceration work

colleages.” In the “Statement of the Claim” section of the complaint form, Plaintiff writes:

“Having the same producer for Colmbia Recs. The producer and persons named in kidnapping

an the two companies and contracts together w/ the plot of murder forcing me to sign w/ the

intention of kidnapp.” Finally, in the “Relief” section of the complaint, Plaintiff states:

“Harassment. Check, check/bank statement under Aaliyah Haughton/ Hunnington. Investigate

2001 plane crash, contact the suppoesdly members of the alledge victim. Seeks $220,000.00 in

damages for kidnap, ruined career, posted lies, unofficial no help.”
      Case 3:20-cv-00409-CRS Document 6 Filed 07/16/20 Page 2 of 2 PageID #: 21




                                                 II.

         Because Plaintiff is proceeding without the prepayment of fees, or in forma pauperis, the

Court must review the complaint pursuant to 28 U.S.C. § 1915(e)(2). See McGore v.

Wrigglesworth, 114 F.3d 601 (6th Cir. 1997), overruled on other grounds by Jones v. Bock,

549 U.S. 199 (2007). The Court must dismiss a case at any time if it determines that an action is

frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. § 1915(e)(2)(B). A claim is legally

frivolous when it lacks an arguable basis either in law or in fact. Neitzke v. Williams, 490 U.S.

319, 325 (1989). The Court may, therefore, dismiss a claim as frivolous where it is based on an

indisputably meritless legal theory or where the factual contentions are clearly baseless. Id. at

327. The Court finds that Plaintiff’s allegations of attempted murder, kidnapping, and a lost

music career are frivolous.

         Additionally, “a district court may, at any time, sua sponte dismiss a complaint for lack

of subject-matter jurisdiction pursuant to Rule 12(b)(1) of the Federal Rules of Civil Procedure

when the allegations of a complaint are totally implausible, attenuated, unsubstantial, frivolous,

devoid of merit, or no longer open to discussion.” Apple v. Glenn, 183 F.3d 477, 479 (6th Cir.

1999) (citing Hagans v. Lavine, 415 U.S. 528, 536-37 (1974)). The allegations in Plaintiff’s

complaint meet this standard as well. The instant action, therefore, must also be dismissed for

lack of subject-matter jurisdiction.

                                                 III.

         The Court will enter a separate Order dismissing the action for the reasons stated herein.

Date:    July 15, 2020


cc:     Plaintiff, pro se
        Defendant
4411.011
                                                      Char
                                                         lesR.Si
                                                               mpsonI
                                                                    II,Seni
                                                                          orJudge
                                                         Unit
                                                            edStat
                                                                 esDi
                                                                    str
                                                                      ictCour
                                                                            t
                                                  2
